Me. Justice Yantis delivered the opinion of the court: Eugene Young was a member of the Howitzer Co. 130th Inf., I. N. G., and was in the military bus-fire accident that occurred near Pana, Illinois, on July 26, 1933. (See Case vs. State, C. of C. 2469.) Examination of claimant by a Military Medical Board on July 26,1933, disclosed a bruise on his left knee with a finding that probably it would require treatment for two weeks. The report of the Military Medical Board at Camp Grant, on August 8, 1934, shows no permanent disability. In the claim which plaintiff has filed herein no specific damages are alleged, but he asks such award as the merits of his claim may demand. Under the authority of the Military Code and on the basis of the military board’s reports, a minimum award for one week’s disability at $7.50 is allowed.